972 F.2d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Christopher Dean BENDER, Defendant-Appellant.
No. 89-50178.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
After a careful review of the record, we conclude that sufficient evidence supports Bender's conviction.   We have considered the other issues he raises and find each to be without merit.   Bender has identified no arguably meritorious issues on appeal.   Our independent review of the record,  see Penson v. Ohio, 488 U.S. 75, 82-83 (1988), similarly discloses no issues for review.   Counsel's motion to withdraw pursuant to  Anders v. California, 386 U.S. 738 (1967), is granted.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3